Citation Nr: 9911708	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  98-09 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a neck disorder.  

2.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a left wrist disorder.  

3.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a back disorder.  

4.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a left hip disorder.  

5.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a left leg disorder.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from January 1946 to December 
1946.  In January 1996, the Atlanta, Georgia, Regional Office 
determined that the veteran had not submitted well-grounded 
claims of entitlement to service connection for a neck 
disorder, a left wrist disorder, a back disorder, a left hip 
disorder, and a left leg disorder and denied the claims.  In 
February 1996, the veteran was informed in writing of the 
adverse decision and his appellate rights.  In March 1996, 
the veteran submitted a notice of disagreement with the 
adverse decision.  In March 1996, the RO issued a statement 
of the case to the veteran and his accredited representative.  
In January 1998, the RO determined that the veteran had not 
submitted a timely substantive appeal from the January 1996 
rating decision.  In January 1998, the veteran was informed 
in writing of the adverse decision and his appellate rights.  
The veteran has not submitted a notice of disagreement with 
the adverse decision.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 RO decision which 
determined that the veteran had not submitted new and 
material evidence to reopen his claims of entitlement to 
service connection for a neck disorder, a left wrist 
disorder, a back disorder, a left hip disorder, and a left 
leg disorder.  In September 1998, the veteran was afforded a 
video hearing before the undersigned Member of the Board.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran asserts on appeal that new and material evidence 
has been submitted to reopen his claims of entitlement to 
service connection for a neck disorder, a left wrist 
disorder, a back disorder, a left hip disorder, and a left 
leg disorder.  He contends that he injured his left hip and 
left leg in an inservice parachute jump and was treated for 
chronic spinal and lower extremity disabilities following 
service separation.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veteran has not submitted 
new and material evidence to reopen his claims of entitlement 
to service connection for a neck disorder, a left wrist 
disorder, a back disorder, a left hip disorder, and a left 
leg disorder.  


FINDINGS OF FACT

1.  In January 1996, the RO denied service connection for a 
neck disorder.  The veteran submitted a timely notice of 
disagreement with the adverse decision.  The RO issued a 
statement of the case to the veteran and the accredited 
representative.  

2.  The veteran did not submit a timely substantive appeal 
with the January 1996 rating decision.  
3.  The documentation submitted since the January 1996 RO 
decision is essentially cumulative in nature.  It does not 
advance any new and material evidence as to the issue of the 
veteran's entitlement to service connection for a neck 
disorder.  

4.  In January 1996, the RO denied service connection for a 
left wrist disorder.  The veteran submitted a timely notice 
of disagreement with the adverse decision.  The RO issued a 
statement of the case to the veteran and the accredited 
representative.  

5.  The veteran did not submit a timely substantive appeal 
with the January 1996 rating decision.  

6.  The documentation submitted since the January 1996 RO 
decision is essentially cumulative in nature.  It does not 
advance any new and material evidence as to the issue of the 
veteran's entitlement to service connection for a left wrist 
disorder.  

7.  In January 1996, the RO denied service connection for a 
back disorder.  The veteran submitted a timely notice of 
disagreement with the adverse decision.  The RO issued a 
statement of the case to the veteran and the accredited 
representative.  

8.  The veteran did not submit a timely substantive appeal 
with the January 1996 rating decision.  

9.  The documentation submitted since the January 1996 RO 
decision is essentially cumulative in nature.  It does not 
advance any new and material evidence as to the issue of the 
veteran's entitlement to service connection for a back 
disorder. 

10.  In January 1996, the RO denied service connection for a 
left hip disorder.  The veteran submitted a timely notice of 
disagreement with the adverse decision.  The RO issued a 
statement of the case to the veteran and the accredited 
representative.  

11.  The veteran did not submit a timely substantive appeal 
with the January 1996 rating decision.  
12.  The documentation submitted since the January 1996 RO 
decision is essentially cumulative in nature.  It does not 
advance any new and material evidence as to the issue of the 
veteran's entitlement to service connection for a left hip 
disorder. 

13.  In January 1996, the RO denied service connection for a 
left leg disorder.  The veteran submitted a timely notice of 
disagreement with the adverse decision.  The RO issued a 
statement of the case to the veteran and the accredited 
representative.  

14.  The veteran did not submit a timely substantive appeal 
with the January 1996 rating decision.  

15.  The documentation submitted since the January 1996 RO 
decision is essentially cumulative in nature.  It does not 
advance any new and material evidence as to the issue of the 
veteran's entitlement to service connection for a left leg 
disorder. 


CONCLUSIONS OF LAW

1.  The January 1996 rating decision denying service 
connection for a neck disorder is final.  New and material 
evidence sufficient to reopen a claim for service connection 
for a neck disorder has not been presented.  38 U.S.C.A. 
§§ 5107, 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).  

2.  The January 1996 rating decision denying service 
connection for a left wrist disorder is final.  New and 
material evidence sufficient to reopen a claim for service 
connection for a left wrist disorder has not been presented.  
38 U.S.C.A. §§ 5107, 5108 (West 1991); 38 C.F.R. § 3.156(a) 
(1998).  

3.  The January 1996 rating decision denying service 
connection for a back disorder is final.  New and material 
evidence sufficient to reopen a claim for service connection 
for a back disorder has not been presented.  38 U.S.C.A. 
§§ 5107, 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).  

4.  The January 1996 rating decision denying service 
connection for a left hip disorder is final.  New and 
material evidence sufficient to reopen a claim for service 
connection for a left hip disorder has not been presented.  
38 U.S.C.A. §§ 5107, 5108 (West 1991); 38 C.F.R. § 3.156(a) 
(1998).  

5.  The January 1996 rating decision denying service 
connection for a left leg disorder is final.  New and 
material evidence sufficient to reopen a claim for service 
connection for a left leg disorder has not been presented.  
38 U.S.C.A. §§ 5107, 5108 (West 1991); 38 C.F.R. § 3.156(a) 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Absent the filing of a notice of disagreement within one year 
of the date of mailing of the notification of the initial 
review and determination of a veteran's claim and the 
subsequent filing of a timely substantive appeal, a rating 
determination is final and is not subject to revision upon 
the same factual basis.  However, if "new and material" 
evidence is presented or secured with respect to a claim that 
has been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. 
§ 5108 (West 1991).  


I.  Prior Final RO Decision

In January 1996, the RO determined that the veteran had not 
submitted well-grounded claims of entitlement to service 
connection for a neck disorder, a left wrist disorder, a back 
disorder, a left hip disorder, and a left leg disorder and 
denied the claims.  The RO based the determinations upon its 
findings that the claimed disorders were not shown during 
active service or within one year of service separation.  In 
February 1996, the veteran was informed in writing of the 
adverse decision and his appellate rights.  In March 1996, 
the veteran submitted a notice of disagreement with the 
adverse decision.  In March 1996, the RO issued a statement 
of the case to the veteran and his accredited representative.  
In January 1998, the RO determined that the veteran had not 
submitted a timely substantive appeal from the January 1996 
rating decision.  In January 1998, the veteran was informed 
in writing of the adverse decision and his appellate rights.  
The veteran has not submitted a notice of disagreement with 
the adverse decision.  

The evidence upon which the RO formulated its January 1996 
rating decision may be briefly summarized.  The veteran's 
December 1946 Report of Physical Examination of Enlisted 
Personnel Prior to Discharge, Release from Active Duty or 
Retirement conveys that he had no physical complaints or 
history of "illnesses, injuries, operations, or 
hospitalizations."  On examination, the veteran exhibited no 
musculoskeletal defects.  The veteran's December 1946 Armed 
Forces of the United States Report of Transfer or Discharge 
(DD-214) reflects that the veteran was separated for "lack 
of adaptability."  Service personnel records including 
documents entitled "Jumping Data" and "Diary of Jump" 
reflects that the veteran made parachute jumps on November 4 
and 5, 1946.  The single entry in the "Diary of Jump" 
states that "is good but was drampily went i may my landin i 
all made becacker any great and went to the hospatil for 3 
weeks (sic)."  

An August 1963 hospital summary and associated clinical 
documentation from Pineview General Hospital state that the 
veteran was diagnosed with osteoarthritis of both sacroiliac 
joints.  A March 1965 hospital summary and associated 
clinical documentation from Pineview General Hospital relate 
that the veteran complained back pain with left leg and foot 
numbness of seven to ten days' duration.  An impression of 
"a possible [herniated nucleus pulposus], chronic disk 
disease, or [lumbosacral] strain" was advanced.  The veteran 
was reported to have undergone a lumbar myelogram.  A final 
diagnosis of chronic lumbosacral strain was advanced.  A 
December 1973 hospital summary and associated clinical 
documentation from South Georgia Medical Center indicate that 
the veteran admitted for evaluation and treatment of 
bilateral arm pain, "longstanding" low back pain, left leg 
pain, and occasional bilateral upper extremity numbness.  He 
reported that he had been involved in a truck accident in 
1964 and subsequently experienced low back "problems."  A 
1965 lumbar myelogram was reported to have been "apparently 
negative."  On examination, the veteran exhibited slight 
tenderness over the L3, L4, L5, S1, and both sacroiliac 
joints; a full range of motion of the lumbosacral spine, the 
hips, and the lower extremities; a small patch of decreased 
sensation over the lateral aspect of the left greater 
trochanter; and a "questionable" decrease of reflex on the 
left."  Contemporaneous X-ray studies of the spine were 
reported to reveal findings consistent with cervical spine 
degenerative arthritis and no lumbar spine abnormalities.  
The veteran was diagnosed with arthritis of the cervical and 
lumbar spinal segments.  

A November 1981 hospital summary and associated clinical 
documentation from South Georgia Medical Center state that 
the veteran presented a "history of some lumbar spinal aches 
especially with lifting."  On examination, he exhibited 
radiological findings consistent with cervical spine 
osteophyte formation.  The veteran was diagnosed with lumbar 
sprain.  Statements from the National Personnel Record Center 
(NPRC) dated in May and November 1995 indicate that the 
veteran's service medical records were not located and may 
have been destroyed in the 1973 fire at the NPRC.  


II.  New and Material Evidence 

Title 38 of the Code of Federal Regulations (1998) states, in 
pertinent part, that:

"New and material evidence" means 
evidence not previously submitted to 
agency decision makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor redundant 
and which, by itself or in connection 
with the evidence previously assembled, 
is so significant that it must be 
considered in order to fairly decide the 
merits of the case.  38 C.F.R. § 3.156(a) 
(1998).  

The United States Court of Veterans Appeals (Court) has 
elaborated on what constitutes "new and material evidence."  
New evidence is not that which is cumulative of other 
evidence already present in the record.  In determining 
whether new and material evidence has been submitted, the 
Board must consider the specific reasons for the prior 
denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996).  See 
Hodge v. West, No. 98-7017 (Fed. Cir. Sept. 16, 1998).  

The evidence submitted since the January 1996 rating decision 
denying service connection for a neck disorder, a left wrist 
disorder, a back disorder, a left hip disorder, and a left 
leg disorder consists of photocopies of the December 1973 and 
the November 1981 hospital summaries and associated clinical 
documentation from South Georgia Medical Center; Department 
of Veterans Affairs (VA) clinical documentation; the 
transcript of the September 1998 video hearing before the 
undersigned Member of the Board; written statements from 
Kendall Kerry, Reverend Artice Jones, and B H. Chillum; and 
written statements from the veteran.  The December 1973 and 
November 1991 hospital summaries and associated clinical 
documentation were thoroughly considered by the RO in 
reaching its January 1996 decision.  

A May 1994 VA treatment record reflects that the veteran 
exhibited chronic swelling over an "old" left wrist 
navicular fracture.  A March 1995 VA treatment record states 
that the veteran complained of left wrist and left hip pain.  
An impression of degenerative joint disease was advanced.  An 
April 1995 VA treatment record conveys that the veteran 
complained of "continuous" neck, low back, and left hip 
pain of three weeks' duration.  He presented a history of 
intermittent neck, low back, and left hip pain.  An 
impression of degenerative joint disease was advanced.  A 
June 1995 VA treatment record notes that the veteran 
complained of left wrist pain of one year's duration.  He 
denied a history of trauma.  Contemporaneous X-ray studies of 
the wrist revealed scapular/radial degenerative joint 
disease.  A July 1995 VA treatment record indicates that the 
veteran complained of left neck and left hip pain and 
stiffness.  An impression of "[degenerative joint disease] 
spine with narrowing of C6-7 [and] radiation l[ef]t arm" was 
advanced.  A May 1996 VA physical therapy treatment entry 
relates that X-ray studies of the spine dated in April 1995 
revealed findings consistent with degenerative changes with 
space reduction at C6-7, L4-5, and the sacroiliac joints.  
The remainder of the VA clinical documentation reflects 
ongoing treatment of the veteran's degenerative joint 
disease.  

An August 1997 written statement from Mr. [redacted] relates that 
he served with the veteran at Fort Bragg.  He stated that the 
veteran had been injured prior to service separation and used 
crutches prior to and after being discharged.  Written 
statements from Reverend [redacted] and Mr. [redacted] indicate 
that they recalled the veteran using a cane after returning home 
from active service.  They clarified that the veteran needed 
the cane due to his inservice back and neck injuries.  

At the hearing before the undersigned Member of the Board, 
the veteran testified that:

And I don't know any other way of 
describing how it happened, but it 
happened[.]  I was parachuting from 
airborne (sic) and we was (sic) 
attempting to make some jumps and the 
trooper in front of me hesitated.  And 
when he did[,] this old rooster landed in 
the woods and this part was struck 
against a log or a stump and I came out 
with a bruise on my hip and my leg and 
they treated me over in the dispensary 
and at the same time that this happened 
in World War II[,] there came down orders 
to discharge us who had low IQ's and 
therefore that's the reason I didn't get 
very much treatment in the military 
before I was sent home.  

The veteran stated further that a private physician performed 
"some kind of an operation on my back" following service 
separation and determined that it had been "jammed some 
time."  He related that his leg had "always bothered" him.  

In reviewing the additional documentation submitted into the 
record since the January 1996 rating decision, the Board 
observes that it is cumulative in nature and does not advance 
any competent evidence showing that chronic neck, left wrist, 
back, left hip, and/or left leg disabilities were initially 
manifested in or aggravated during active service.  The 
clinical documentation reflecting post-service treatment for 
the veteran's cervical and lumbosacral arthritis is not 
material.  The fact that the veteran has chronic lumbosacral 
and cervical disabilities was previously established.  
Additional evidence confirming those diagnoses is cumulative.  
The veteran's statements on appeal essentially reiterate his 
prior contentions that service connection is warranted for 
the claimed disabilities as they originated during active 
service.  The Court has held that if lay assertions as to 
medical causation will not suffice initially to establish a 
well-grounded claim, it necessarily follows that such 
assertions cannot serve as the predicate to reopen a claim 
under 38 U.S.C.A. § 5108 (West 1991).  Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).  To the extent that the veteran's lay 
statements attempt to question a medical diagnosis or other 
clinical determinations as to the origins of the claimed 
disabilities, such statements may not be considered as 
competent evidence.  Therefore, the Board concludes that the 
additional documentation is not new and material.  
Accordingly, the veteran's application to reopen his claims 
of entitlement to service connection for a neck disorder, a 
left wrist disorder, a back disorder, a left hip disorder, 
and a left leg disorder is denied.  At the time of the 1996 
rating decisions, there were evidentiary defects in the 
record.  Those defects have not been cured.  


ORDER

The veteran's application to reopen his claims of entitlement 
to service connection for a neck disorder, a left wrist 
disorder, a back disorder, a left hip disorder, and a left 
leg disorder is denied.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board granting less 
than the complete benefit, or benefits, sought on appeal is 
appealable to the Court within 120 days from the date of 
mailing of notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board.  


